DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Copies of foreign patent documents and non-patent literature cited in the information disclosure statement dated July 14, 2021 are present within the file of US patent application number  16283879 of which the present application is a continuation, thereby meeting requirements for disclosure of foreign patent documents and non-patent literature.

Claim Interpretation
The limitation “the compact” in claim 1 line 13 will be interpreted as the solution heat treated sintered compact because claim 1 requires the aging step occur after the solution heat treatment step and “performing a solution heat treatment on the sintered compact” must necessarily introduce a solution heat treated sintered compact. All further recitations of “the compact” refer to the same compact at stage of the claimed method of manufacturing in which the compact is recited.
Regarding the limitation of “a variance of the Cu concentration” in claims 2, and 7-8, in order for a variance to refer to a property of a material as a whole, it must be calculated according to some defined sampling process.  The passage from paragraph [0039] of the present disclosure “[I]t suffices if the variances in at least four places or more in each of the surface portion and the inner portion fall within the aforesaid range” is sufficient to define the claimed variance of the Cu concentration for the claimed magnet as being met for the claimed magnet when the Cu concentration variance of the TbCu7 crystal phase calculated in at least four places meets the claimed range.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a rapid cooling on the compact after the solution heat treatment before the aging treatment at a cooling rate of less than 150             
                °
            
        C/minute” raises questions of uncertainty because the limitation directly contradicts the invention described in the specification. Paragraph [0048] of the specification states “fabricated sintered compact is subjected to solution heat treatment, and after the heat treatment, is quenched at a cooling rate of 150°C/minute or more” which does not overlap the claimed range, and in Example 1, Example 2, and Example 3, the cooling rate from solution treatment is 170             
                °
            
        C/minute (paragraphs [0064], [0070], and [0075]) which are outside the claimed cooling rate range. It is only Comparative Example 1 which cools at a rate of 140             
                °
            
        C/minute (paragraph [0079]) which falls within the claimed range. Considering paragraph [0048], indicates that the cooling rate of a cooling rate of 150°C/minute or more is responsible for the single phase TbCu7 structure, no inventive examples meet the limitations of claim 5, an inventive quench rate of less than 150            
                °
            
        C/minute is absent from any of the priority documents, it appears that claim 5 intends to claim “a rapid cooling on the compact after the solution heat treatment before the aging treatment at a cooling rate of not less than 150             
                °
            
        C/minute” which is the exact opposite of the claim as presently recited. The scope of “a rapid cooling on the compact after the solution heat treatment before the aging treatment at a cooling rate of less than 150 °C/minute” cannot be determined in view of the specification. Further it is not clear how  a cooling rate of less than 150 °C/minute could meet the limitation of a “rapid cooling” over the entirety of the recited range as a cooling rate of less than 150 °C/minute encompasses cooling rates approaching zero.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US 20150194246).
Regarding claim 1, Horiuchi discloses a method of manufacturing a permanent magnet [0044].  Horiuchi discloses preparing an alloy powder, the alloy powder being expressed by a composition formula: RpFeqMrCusCo100-p-q-r-s where R is at least one element selected from the group consisting of rare-earth elements, M is at least one element selected from the group consisting of Zr, Ti, and Hf [0014], [0045-46]. The composition of Examples 6-8 disclosed by Horiuchi are compared with the presently claimed composition ranges in the table below with atomic percentages given in atomic percent:
Alloying Element
Horiuchi (Table 1)
Present Invention

Example 6
Example 7
Example 8

R
11.24 (Sm)
11.36 (Sm)
11.30 (Sm)
p in which                                             
                                                10.5
                                                ≤
                                                p
                                                ≤
                                                12.5
                                            
                                        
Fe
31.78
33.86
30.78
q in which                                             
                                                25
                                                ≤
                                                q
                                                ≤
                                                40
                                            
                                        
M
1.72 (Zr)
1.55 (Zr)
1.69 (Zr)
r in which                                             
                                                0.88
                                                ≤
                                                r
                                                ≤
                                                4.5
                                            
                                        
Cu
5.24
5.23
5.32
s in which                                             
                                                3.5
                                                ≤
                                                s
                                                ≤
                                                10.7
                                            
                                        
Co
50.02
48.00
50.91
                                            
                                                100
                                                -
                                                p
                                                -
                                                q
                                                -
                                                r
                                                -
                                                s
                                            
                                        


Compositions disclosed by Horiuchi for Examples 6, 7, and 8 (Table 1) directly meet the composition limitations recited in claim 1. 
Horiuchi discloses press-forming the alloy powder of Examples 6-8 in a magnetic field to form a green compact [0050], [0085], [0088], [0091]. Horiuchi discloses sintering the green compact [0050], [0086], [0089], [0092], thereby forming a sintered compact. Horiuchi discloses performing a solution heat treatment on the sintered compact [0051]. Horiuchi discloses solution treatment temperatures for Examples 6-8 of 1130                        
                            °
                        
                    C (Example 6 [0086]), 1120                        
                            °
                        
                    C (Example 7 [0089]), and 1140                        
                            °
                        
                    C (Example 8 [0092]) each of which is not less than 1100                        
                            °
                        
                    C nor more than 1180                        
                            °
                        
                    C. Horiuchi discloses performing an aging treatment on the compact after the solution heat treatment (preliminary aging treatment) [0059], [0087], [0090], [0093]. For Examples 6-8 Horiuchi discloses the aging treatment includes retaining the solution heat treated sintered compact at 680                        
                            °
                        
                    C for 10 hours (Example 6 [0087]), at 670                        
                            °
                        
                    C for 15 hours (Example 7 [0090]) and 675                        
                            °
                        
                    C for 6 hours (Example 8 [0093]) which is within the claimed ranges of not lower than 550                        
                            °
                        
                    C nor higher than 680                        
                            °
                        
                    C for not less than 1 hour nor more than 100 hours. Horiuchi discloses that quenching the solution heat treated compact permits stable phase at room temperature [0055]; therefore, the aging disclosed by Horiuchi occurring at a temperature several hundreds of degrees [0062], [0087], [0090], [0093] increases the temperature from room temperature and must necessarily include heating to some extent. Horiuchi then discloses cooling the compact [0059]. For Examples 6-8, Horiuchi discloses cooling to 350                        
                            °
                        
                    C at a rate of 0.6                        
                            °
                        
                    C/minute (Example 6 [0087]); cooling to 300                        
                            °
                        
                    C at a rate of 0.5                        
                            °
                        
                    C/minute (Example 7 [0090]), and cooling to 300                        
                            °
                        
                    C at a rate of 0.9                        
                            °
                        
                    C/minute (Example 8 [0093]), each of which meets the claimed limitation of cooling rate of not less than 0.1                        
                            °
                        
                    C/minute nor more than 5                        
                            °
                        
                    C/minute to a temperature of not lower than 20                        
                            °
                        
                    C nor higher than 500                        
                            °
                        
                    C.
Regarding claim 4, Horiuchi discloses that for Examples 6 and 7 the green compact is sintered at 1195                        
                            °
                        
                    C for 4 hours (Example 6 [0086]), and at 1180                        
                            °
                        
                    C for 12 hours (Example 7 [0089]) both of which meet the claimed sintering at a temperature of not lower than 1180                        
                            °
                        
                    C nor higher than 1250                        
                            °
                        
                    C for not less than 0.5 hours nor more than 15 hours.
Regarding claim 5 Horiuchi discloses for Examples 6-8 performing a rapid cooling on the compact after the solution heat treatment before the aging treatment at a cooling rate of                         
                            260
                            °
                        
                    C/minute (Example 6 [0086]), a cooling rate of                         
                            280
                            °
                        
                    C/minute (Example 7 [0089]), and at 180                        
                            °
                        
                    C/minute (Example 8, [0092]) which meets the cooling rate limitations as they appear intended in view of the present disclosure. See the above rejection under 35 USC 112(b). Horiuchi discloses that quenching the solution heat treated compact from the solution heat treatment permits stable phase at room temperature [0055], thereby disclosing rapid cooling to room temperature.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US 20150194246) as applied to claim 1 above, as evidenced by Hagiwara (US 20130082559). 
Horiuchi discloses for Examples 6-8 the alloy powder is prepared by grinding in a jet mill an alloy ingot made of a casting and expressed by the composition formula [0085], [0088], [0091]. Horiuchi discloses the resulting  alloy powder has an average particle size of 2 µm or more and 5 µm or less  [0047] which is entirely within the claimed range of not less than 2 µm nor more than 8 µm. Hagiwara identifies grinding an ingot in a jet mill as a pulverization process [0041] in an overall process for preparing alloy powder for a sintered permanent magnet [0040-41]; therefore, Horiuchi discloses for Examples 6-8 the alloy powder is prepared by pulverizing an alloy ingot in disclosing that for Examples 6-8 the alloy powder is prepared by grinding an alloy ingot in a jet mill [0085], [0088], [0091].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 20150194246) as applied to claim 1 above and further in view of ‘562 (JP-H058562-B2) cited in IDS dated July 14, 2021), a copy of which applicant provides in the file of US patent application number  16283879 of which the present application is a continuation. References to ‘562 will be made with respect to the English language translation accompanying the present action.
Regarding clams 2-3 and 7-8, Horiuchi discloses that in the method of manufacturing the permanent magnet, the solution heat treatment produces a TbCu7 crystal phase [0051-52]. The alloy with the TbCu7 phase disclosed by Horiuchi [0051-52], [0055] is a main phase having a TbCu7 crystal. Horiuchi discloses that the solution heat treatment occurs after sintering the material by heat treatment under a magnetic field [0050-52], and Horiuchi discloses that the TbCu7 phase is stable at room temperature [0055]. Horiuchi discloses that the formed TbCu7 phase as an intermediate (precursor) of the finally manufactured permanent magnet [0051], but Horiuchi does not disclose a finished magnet with the TbCu7 crystal phase.
‘562 teaches a permanent magnet (Title, detailed description first paragraph). The composition of the magnet taught by ‘562 is substantially similar to that disclosed by Horiuchi (‘562 claim 1, summary of the invention section 5th paragraph). ‘562 teaches that the magnet exists at room temperature in either a TbCu7 type phase or Tb2Ni17 single phase structure (page 7 last 2 paragraphs, page 11 lines 7-11). ‘562 teaches that X-ray diffraction results indicate a TbCu7 single phase structure (Working Examples section third paragraph, Fig. 2). Table 1 Examples 1-3, 5, 7-13 in ‘562 indicate no phase other than the TbCu7 phase (Table 1, working examples subsection); ‘562 therefore teaches ratios of the TbCu7 crystal to the total main phase of or approaching 100% by any measure, including by volume.    ‘562 teaches that a magnet with a single phase TbCu7 phase magnetic properties of the alloy are improved (page 7 lines 15-23).
Both Horiuchi and ‘562 teach permanent magnets of similar compositions which can form TbCu7 crystal structures.
It would have been obvious to one of ordinary skill in the art to modify the process disclosed by Horiuchi to produce a permanent magnet for which ratios of the TbCu7 crystal to the total main phase are or approach 100%  because ‘562 teaches that a magnet with a similar composition and a TbCu7 crystal structure has improved magnetic properties and utility as a permanent magnet. The Horiuchi reference itself discloses that such a magnet is capable of forming a TbCu7 phase [0051-52]. A single phase TbCu7 crystal structure meets the limitations of claim 1 regarding the main phase having a TbCu-7 crystal and the volume ratio of the TbCu-7 crystal to the main phase recited in claims 2, 7, and 8. As a proportion of the TbCu7 phase is significantly greater than the proportion of any other phases in a permanent magnet for which ratios of the TbCu7 crystal to the total main phase are or approach 100%, the intensity of any peak in an x-ray diffraction pattern ascribed to any phase other than the TbCu7 phase, including a Th2Zn17 phase,  would approach zero relative to the peak ascribed to the TbCu7 phase, thereby meeting the x-ray diffraction relative intensity limitations recited in claims 3 and 7-8.
Horiuchi does not disclose the Cu concentration variation in TbCu7 crystal the magnet. Horiuchi discloses that in phases for which a Cu concentration is dense, it is easier to pin the magnetic wall which desirably yields higher coercive forces [0030], [0060] [0062]. In order to obtain the higher coercive forces, it would have been obvious to one of ordinary skill in the art to concentrate the Cu in the permanent magnet disclosed by Horiuchi in view of ‘562 to obtain the Cu density which Horiuchi discloses attains the higher coercive forces. A dense Cu concentration within a phase requires that Cu is localized within the phase and that the phase has a variation in Cu concentration. As paragraph [0039] of the present disclosure requires only the Cu concentration variance in four places fall within the inventive range  in order to meet the claimed variance for the magnet as a whole, a phase with a dense Cu concentration would be expected to meet the limitation that the variance of the Cu concentration is 0.7 or more in at least four places, thereby meeting the Cu variance limitations of claims 2 and 7-8.
Regarding the additional limitations directed to sintering parameters recited in claim 8, Horiuchi discloses that for Examples 6 and 7 the green compact is sintered at 1195                        
                            °
                        
                    C for 4 hours (Example 6 [0086]), and at 1180                        
                            °
                        
                    C for 12 hours (Example 7 [0089]) both of which meet the claimed sintering at a temperature of not lower than 1180                        
                            °
                        
                    C nor higher than 1250                        
                            °
                        
                    C for not less than 0.5 hours nor more than 15 hours.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-63157844-A discloses a method of manufacturing a permanent magnet with sintering and solution treatment temperature encompassing or overlapping the claimed range; a holding temperature range following solution treatment encompassing the claimed aging temperature range, and a final cooling to a temperature overlapping the claimed finish temperature range at ta rate overlapping the claimed cooling rate. Present claim 1 defines over the reference for at least the reason that the reference requires a nonzero amount of Nb, and the claimed alloy powder is expressed in such a way to exclude Nb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736